THESE causes, (the former of which is reported in 8 Barb. p. 28 et seq,) presenting the same questions discussed in the preceding case of De Peyster v. Michael, were submitted at the close of the arguments in that case, upon the briefs of counsel; by Mr. S. Stevens for the plaintiff, and Mr. A.Taber for the defendant, in the first cause, and Mr. J.Sutherland for the plaintiff, and Mr. H. Hogeboom for the defendant in the last cause.
The judgments in both cases were affirmed, for the reasons given in the opinion of the court in the case of De Peyster v.Michael.